DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear from the language of the claim as a whole, which limitations are optional and which limitations are required. Specifically, for example, it is unclear what is required by the oxygenator inflow sensor, which as claimed, is configured to measure one or more parameters of the sweep gas reservoir. Since the sweep gas reservoir is optional, it’s unclear what is required of the inflow sensor. 
In claim 1, it is unclear if “a fluid source” as recited in line 19 is the same fluid source of lines 10, and 11. Generally speaking, the claim is not clear as to how many fluid sources are required and which source(s) are being referred to in each instance. 
Claim 4 recites the limitation "the sweep gas compartment" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 recite the term, “an opening”, however it is unclear if this is referring to the previously claimed opening.
The term “specially fitted” in claim 6 is a relative term which renders the claim indefinite. The term “specially fitted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of fit would qualify as special. 
The term “resembling” in claim 7 is a relative term which renders the claim indefinite. The term “resembling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how similarly two things must be, and in what regard they must be similar, in order to be considered to resemble one another.
	Claims 2-18 are rejected for depending from a claim(s) which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gipson (WO 2015/047927).
Regarding claim 1, Gipson teaches a system for hypobaric oxygenation [0009], the system comprising: 
a fluid source [0010]; 
an inflow flow controller fluidly connected to the fluid source, wherein the inflow flow controller is configured to control the flow rate of the fluid from the fluid source ([0042] sweep inlet flowmeter regulates flow); 
an inflow sensor configured to measure a flow rate, a fluid composition, a pressure ([0055], pressure meter (6)), a temperature, an oxygen fraction, a carbon dioxide fraction, a chemical composition, an anesthetic concentration, an anesthetic partial pressure, or a combination comprising at least one of the foregoing from the fluid source; 
an oxygenator (9) fluidly connected to the fluid source, wherein the oxygenator is configured to have a subatmospheric pressure (Fig. 6), and 
wherein the oxygenator is configured to oxygenate blood and other fluids from a separate fluid source ([0012, 0015]); 
an optional sweep gas reservoir fluidly connected to the fluid source and the oxygenator (Fig. 6); 
an oxygenator inflow sensor fluidly connected to the oxygenator, the oxygenator inflow sensor configured to measure one or more of a flow rates, a fluid composition, a pressure ([0055]), a temperature, an oxygen fraction, a carbon dioxide fraction, a chemical composition, an anesthetic concentration, an anesthetic partial pressure, or a combination comprising at least one of the foregoing from the sweep gas reservoir; 
an oxygenator inflow flow controller fluidly connected to the sweep gas reservoir (6) or an anesthetic vaporizer or a fluid source, wherein the oxygenator inflow flow controller is configured to control the flow rate of fluid from the sweep gas reservoir or an anesthetic vaporizer or a fluid source; 
an optional outflow sensor fluidly connected to the oxygenator, the outflow sensor configured to measure a flow rate, a fluid composition, a pressure, a temperature, an oxygen fraction, a carbon dioxide fraction, a chemical composition, an anesthetic concentration, an anesthetic partial pressure, or a combination comprising at least one of the foregoing from the oxygenated fluid; 
an optional outflow flow controller fluidly connected to the oxygenator, wherein the outflow flow controller is configured to control the flow rate of fluid from the oxygenator;   
a controller configured to control the inflow flow controller, the oxygenator inflow flow controller, or the outflow flow controller, or a combination comprising at least one of the foregoing, in response to a measurement from the inflow sensor, the oxygenator inflow sensor, the outflow sensor, or a combination comprising at least one of the foregoing (Fig. 6, [0055-0056]).  
Regarding claim 2, Gipson also teaches that the oxygenator is a membrane oxygenator, a diffusion membrane oxygenator, or a hollow-fiber microporous membrane oxygenator [0042].  
Regarding claim 3, Gipson also teaches that the oxygenator is a microporous membrane oxygenator with a sealed housing [0042].  
Regarding claim 4, Gipson also teaches that the oxygenator comprises one or more openings that may include vent openings from the sweep gas compartment [0042].  
Regarding claim 5, Gipson also teaches that an opening is closed by a belt, boot, or box comprising a medical grade material (epoxy putty), a chamber enclosing the oxygenator, or a combination comprising at least one of the foregoing [0042].  
Regarding claim 6, Gipson also teaches that an opening is occluded by a specially fitted belt (i.e. epoxy putty, or any other method as described by Gipson [0042]) that does not interfere with attachments of the oxygenator with other devices, and comprising a medical grade material, wherein the medical grade material comprises silicone, rubber, plastic, or a combination thereof. 
Regarding claim 7, Gipson also teaches that the oxygenator comprises a housing, wherein the housing of the oxygenator is sealed using an externally applied chamber (i.e. epoxy putty) resembling a boot or box, wherein the externally applied chamber f comprises a medical grade material, comprising silicone, plastic, polycarbonate, polymer, glass, metal, e-rubber, or a combination thereof [0042].  
Regarding claim 8, Gipson also teaches that the fluid is oxygen, carbon dioxide, anesthetic, air, nitrogen, or a combination comprising at least one of the foregoing (Fig. 6, [0055]).  
Regarding claim 9, Gipson also teaches that the fluid source is a blender configured to combine one or more fluids [0055].  
Regarding claim 10, Gipson also teaches that a blood flows within the system (Abstract).  
Regarding claim 14, Gipson also teaches that the oxygenator further comprises a positive pressure relief valve, which is fluidly connected to an outlet of the oxygenator [0042].  
Regarding claim 15, Gipson also teaches that at least one of the inflow flow controller, oxygenator inflow flow controller, and the outflow flow controller is a mass flow controller, solenoid flow controller, or a needle valve, and is configured to receive a signal from the controller (See Fig. 6, [0056]).  
Regarding claim 16, Gipson also teaches the device comprising a vacuum regulator (13) fluidly connected to the oxygenator, wherein the vacuum regulator is configured to provide the subatmospheric pressure (See Fig. 6).  
Regarding claim 18, Gipson also teaches that the controller is configured to determine the difference between a property measured at two or more of the inflow sensor (at least (11)), the oxygenator inflow sensor (at least 8), and the outflow sensor and is configured to adjust the flow at one or more of the inflow flow controller, the oxygenator inflow flow controller, or the outflow flow controller in response to the difference (i.e. adjusting flow by venting positive pressure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gipson (WO 2015/047927) in view of Morley et al. (US Pre-Grant Publication 2010/0101657).
Regarding claims 11-13, Gipson teaches the oxygenator of claim 1 but fails to teach the additional limitations of claims 11-13. Morley teaches a device for purging moisture from an oxygenator wherein the device comprises a condensate exit port (unlabeled port connected to tube (30)) or condensation cavity for collection of condensate (as in claim 11), wherein the condensate exit port comprises a drain hole, or a separate reservoir (at least moisture collecting unit (16)) (as in claim 12), and wherein the condensation cavity comprises a pierceable diaphragm (at least the flexible tubing [0012] is interpreted to form a pierceable membrane as it can be punctured and serves as a barrier to flow.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Gipson to include the moisture purging system of Morley in order to effectively collect and remove moisture as suggested by Morley. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gipson (WO 2015/047927).
Regarding claim 17, Gipson teaches the system of claim 1, but fails to specifically teaches the device wherein the controller comprises a processor and software instructions implemented by the processor.  However, one of ordinary skill, when reading Gipson, would immediately envisage that the disclosure of a control panel would include the disclosure of the species of modern integrated processors and corresponding software (See MPEP 2144.08(II)(A)(4)). Furthermore, Examiner takes official notice that the use of processors which are programmed, and/or provided with software instructions to perform a control function is extremely well known. Therefore, the claim limitations are obvious over the disclosure of the prior art as one of ordinary skill would understand the benefits of processor control and be motivated to modify Gipson accordingly even in the absence of an express teaching in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781